2. Iran: the case of Khadijeh Moghaddam
The next item is the debate on six motions for a resolution on the case of Khadijeh Moghaddam.
author. - (PT) Mr President, Commissioner, ladies and gentlemen, one of the darkest aspects of the theocratic Iranian regime is its misogyny. Since the Islamic revolution in 1979, the Iranian authorities have successively eliminated all the most important women's rights. Stoning, mutilation and violation of privacy and of the most basic rights are now the rule. Society is reacting increasingly clearly and forcefully to this situation.
In this context, the movement for a million signatures that began organising around two years ago in Iran is one of the most important manifestations of Iranian civil society's wish to demonstrate its opposition to the regime in power.
In the last two years, we have witnessed around 100 prison sentences and other punishments meted out to people who have signed the movement's petition. Today, after we submitted our motion, we were informed by various human rights organisations that three women activists from this movement - Nashrin Afzali, Nahid Jafari and Zeynab Peyghambarzadeh - have been sentenced to suspended prison sentences and whipping. This is an intolerable situation and I appeal to all my fellow Members to show their repudiation of the situation and express their support for Iranian women.
author. - (NL) Mr President, Iran is a country where only people prepared to be terrorised by the military and conservative theologians can bear to live. Freedom, democracy and human rights have no meaning there. They do hold elections, but candidates have to be endorsed by the conservative clergy, so dissenters are by definition excluded. Many Iranians have fled the regime of terror in their country and many of them would no longer be alive if they had not done so. We should find room for these refugees in Europe instead of sending them back or treating them as terrorists.
At the same time there is no denying that a section of the Iranian population approves of the killing of homosexuals, discrimination against women and the suppression of ethnic minorities. That section abhorred the western decadence in their country during the time of the Pahlavi dynasty, who were driven into exile in the late 1970s after making Iran an extension of America and Europe. There was no talk of democracy then either, and opponents of the regime were persecuted or exiled. The mistakes of the West were largely responsible for the present-day regime of terror coming to power. If Iran had had a real chance of becoming a modern nation under Prime Minister Mossadeq in the early 1950s, it would never have become a breeding ground for the rulers of today.
There are movements for change in Iran, but they are subjected to generalised harassment. Mrs Khadijeh Moghaddam was seized on 8 April and charged with 'the spreading of propaganda against the state, disruption of public opinion and actions against national security.' She has since been released, but the tight restrictions on women simply continue. We must show solidarity with the oppressed.
author. - (FI) Mr President, as is evident from the resolution, coercive measures are being used in Iran to try and silence those who speak up for women's rights there. They are arrested, interrogated and sentenced to prison. Some are even threatened with stoning. The work of NGOs has been made very difficult and there are restrictions on freedom of speech and assembly. Furthermore, at the beginning of January Zanan magazine, which spoke for equality, was closed down.
It is also worrying that Iran has still not ratified the UN Convention on the Elimination of All Forms of Discrimination against Women. The Iranian human rights lawyer, Mehrangiz Kar, has said that Iran's legal system is incompatible with the UN Convention on women's rights, because its constitution cannot go against Sharia law. Most Muslim countries, however, have ratified the Convention.
The question arises as to whether Iran's decision-makers and authorities believe that politically active women who are critical of the system pose a real threat to Iranian society. These persistent and courageous women represent a huge force for change. It is important that the EU shows its support for these Iranians who are fighting for fundamental human rights.
author. - (PL) Mr President, there are serious breaches of human rights in Iran, in particular the threat to stone nearly ten women to death - I am speaking here of Iran, Khayrieh, Kobra N, Fatemeh, Ashraf Kalhori, Shamameh Ghorbani, Leyla Ghomi, Hajar and the sisters Zohreh and Azar Kabiriniat, and other people, too. The use of the death penalty for children and for those who talk about women's rights demands a strong reaction from the democratic world. The arrest of those involved in the 'million signatures' campaign shows how society is being prevented from exercising its right to speak out on important issues.
These actions must be condemned. European Union bodies should monitor the human rights situation in Iran. We would like to see a group of observers sent to Iran and for them to prepare a detailed report that the European Parliament can consider, so that it can define its own position and put forward its proposals for measures that could help to improve the human rights situation in Iran.
author. - Mr President, however much one tries to be understanding about the different society, lifestyle and circumstances prevailing in a deeply Muslim state like Iran, one cannot help but feel shocked and angry at the grossly undemocratic and brutal treatment of women in that country.
Some examples include the exclusion of women from most senior state offices and appointment as judges, the discriminatory rights of women in marriage, divorce, child custody and inheritance, the fact that evidence given in court by women carries only half the weight of that given by a man, the legal age of marriage of women at just 13 years and the condemnation of women to severe and degrading punishment, and even death, by primitive and barbaric means, even for such presumed crimes as having an extramarital relationship.
Instead of the governing regime of Iran making efforts to improve the situation, attempts are presently under way to make matters worse. An example is the draft bill on family protection, which is currently under consideration and which aims at further legitimising polygamy, temporary marriage and the unilateral right of men to arbitrary divorce and child custody. In addition, the Iranian authorities are conducting an ever-increasing campaign of repression of female activists and women's rights defenders in general.
We call upon the Iranian regime to try to free itself from religious fanaticism and long superseded, failed political philosophies and, using common sense, to try to bring its country back into the 21st century, rather than plunging it further into the dark ages of the extreme Muslim totalitarianism of the past.
author. - (ES) Mr President, I was aware of the case of Mokarrameh Ebrahimi due to the international campaign waged at the time by Amnesty International and Stop Stoning Forever, the purpose of which was to obtain the release of this woman who had been sentenced to death by stoning for having had an extra-marital relationship.
The good news is that thanks, at least in part, to that campaign, Ebrahimi was freed on 17 March 2008 after spending eleven years in prison. The bad news is that her partner was less fortunate and was stoned to death one year ago, just as least ten other women and two men are threatened with death by stoning in Iran at the moment.
Sadly, this is not just an isolated incident in a country where breaches of human rights, including women's rights, is achieving disturbing records. Executions doubled in 2007, making Iran the country with most executions per capita after Saudi Arabia and, together with Yemen, these are the three countries in which there were most executions of persons under the age of eighteen.
Since the start of the Stop Stoning Forever campaign, in October 2006, six people have escaped death by stoning, others have been granted a reprieve and many cases are under review.
However, I should point out that a great deal of persecution and repression is being suffered by those who dare to be human rights activists in Iran.
The Islamic Consultative Assembly is currently revising the Iranian Penal Code, but even so, the sentence of death by stoning is to be replaced, in the most favourable cases, by other methods of execution or whipping.
on behalf of the PPE-DE Group. - (DE) Mr President, this imposing building here in Strasbourg is named after Louise Weiss, who fell foul of the police and the courts in the democratically enlightened France of the inter-war years because she campaigned for women's suffrage.
We cannot, of course, compare that situation to the totalitarian dictatorship in Iran, but the memory should serve to teach us Europeans a certain degree of humility. The regime in Iran is an unacceptable, totalitarian one, but Iran is a big, multifaceted country, where the forces of reform are steadily gathering strength. The initiators of this petition, for example, are among the reform movements to which we must lend our emphatic support, and which have now spread to include even members of the Khomeini family.
There are already more women to be found in politics, in administration and in the academic world in Iran than in most other Islamic or Asian states. That may not tally with the clichéd view but it is a fact.
We need to build on this plurality in Iran in order to bring about the ultimate downfall of the unacceptable, totalitarian regime there. That is a tremendous challenge for us as Europeans. I am therefore very grateful to my colleague, Albert Dess, for helping me on Monday to keep this important item on the agenda - because, ladies and gentlemen, we need to make Iran one of our priorities in the context of Parliament's work to support human rights!
on behalf of the PSE Group. - (ET) Ladies and gentlemen, the situation of women in Iran is serious. Religion is often used as an excuse for violations of human rights.
It is humiliating to learn that even today women can be punished by lashing or even with the death penalty. It is essential for Iran to sign the United Nations Convention on the Elimination of All Forms of Discrimination against Women as soon as possible. This important document has already been signed by 185 countries. Iran, however, is a genuine 'blot' in the region because all the countries which border it have already acceded to the Convention.
I warmly welcome the release of the champion of the fight against discrimination against women, Khadijeh Moghaddam. But let us be honest, she had to spend nine long days in a detention cell. The one-million-signature campaign she initiated was a forceful step towards establishing women's rights. It is unacceptable for women ever to be jailed for fighting for equal rights. Violence against women in Iran must stop; women must have their say on all issues. Iran cannot class itself as an exception in the world's global village.
(PL) Mr President, today there was a meeting between Mrs Rajavi, head of the National Council of Resistance of Iran, and French politicians and representatives of the European Parliament.
In her presentation Mrs Rajavi clearly stated how important women's rights are for the democratic Iranian opposition, showing once again that the opposition gives us hope that change will take place in Iran. All that is necessary is for us to take certain measures.
The first step is to comply with court rulings stating that the Iranian Muhajedin should be removed from the list of terrorist organisations. The second, which is perhaps even more important, is finally to recognise the National Council of Resistance of Iran as the representative of democratic Iran, and this is where we should place our hopes for peaceful change.
(IT) Mr President, ladies and gentlemen, I have to give in to the temptation to cite an example, and in my view a very tangible one, of the credibility of the Iranian government authorities.
Yours truly, Carlo Fatuzzo, standing before you now, was said to be a supporter of anti-Iranian terrorists, I repeat, anti-Iranian, to my great satisfaction of course, at a public and official meeting between the Iranian Foreign Minister and a Commission delegation from the European Union-Iran delegation. That was five years ago, I repeat five years ago. I leave it to you, Mr President, and my many colleagues, to judge the threat that I represent to the regime in Iran. That is how credible the ministers and leaders of Iran are.
Mr President, for almost 30 years, the Islamic Republic of Iran has been a major menace to human rights and democracy. Women have been the first target of this extremist branch of Islam. Their rights have been hijacked by the mullahs' regime. Even young girls are not exceptions, and a nine-year-old girl is treated as an adult and punished by flogging, execution and even stoning.
However, many women have not complied with the regime. It is encouraging to see that the main democratic opposition movement, the National Council of Resistance, is led by a woman like Mrs Maryam Rajavi. Resolutions are good, but they are not enough. We need to support such women in deeds.
(IT) Mr President, ladies and gentlemen, I should like to remind the House that when I was a national MP in the Italian Parliament, I had substantial dealings with the Iranian resistance and was in favour of the decisive action to protect human rights which its representatives advocated.
I received a veiled rebuke from the government at the time because I was told that clear-cut and explicit positions could not be taken for reasons of realpolitik. I say this because this debate should ultimately be looking at a fundamental point: while we in this House set great store by the humanitarian commitment of Europe as a whole and of the European Parliament, concrete pressures to do with oil, self-interest and opportunism run counter to that commitment. That is what needs to be combated!
Member of the Commission. - Mr President, the Commission shares Members' concern regarding Ms Khadijeh Moghaddam and the cases of women and human rights defenders harassed by the Iranian authorities.
Ms Moghaddam is a leader of the One Million Signatures petition campaign, which lobbies to change Iranian laws which contradict the principles of gender equality and human rights.
We welcome the news of Ms Modghaddam's release, albeit on a high bail. However, we must underline the fact that two other members of the signature campaign, Ms Hana Abdi and Ms Ronak Safazadeh, have been detained since autumn 2007.
Moreover, we deplore the recent sentencing of four more members of the campaign for allegedly acting against national security, following their participation in a rally outside a Tehran courtroom two years ago: Ms Zeynab Peyghambarzadeh to two years' suspended imprisonment and Ms Nashrin Afzali, Ms Nahid Jafari and Ms Minoo Mortazi to six months' suspended imprisonment and 10 lashes. We vigorously condemn such sentences, which can only be seen as part of the ongoing effort to intimidate and humiliate these peaceful women campaigners.
The campaign for women's rights and equality is very important and significant in the Iranian context. Each of these courageous women deserves our full support. I call on the Iranian authorities to release unconditionally Ms Abdi and Ms Safazadeh and drop all charges against them and their fellow women's rights campaigners.
Alas, many other human rights defenders are at risk in Iran. I specifically call on the authorities to release unconditionally Mr Mansour Ossanlou and Mr Emadedin Baghi and to end the harassment, intimidation and political persecution of human rights defenders.
The Commission reiterates its concern about the closure, two months ago, of the independent women's magazine Zanan. The Commission appeals to the Iranian authorities to re-allow the publication of Zanan. The EU will consider Iran's attitude towards Zanan, as well as towards the women's campaign for equal rights, as an indicator of its willingness to seriously engage in the improvement of the human rights situation.
We call on the Islamic Republic of Iran to fully comply with its obligations under international conventions, notably the International Covenant on Civil and Political Rights. We also recall that, when standing for election at the UN Human Rights Council, Iran affirmed that it was considering accession to the Convention on the Elimination of All Forms of Discrimination against Women.
The European Union has raised issues relating to human rights, including women's rights and the promotion of gender equality, with the Iranian authorities and will continue to do so. Without a systematic improvement of the human rights situation in Iran, our relations with Iran cannot develop properly.
The debate is closed.
The vote will take place after the debates.